Case 1:19-cv-06199-PGG-RWL Document 44 Filed 12/18/19 Page 1of1
LAW OFFICES
KENNETH A. ZITTER

260 MADISON AVENUE
NEW YORK, NEW YORK 10016
(212) 532-8000

December 18, 2019
Honorable Paul G. Gardephe
United States District Judge
United States District Courthouse
40 Foley Square - Room 2204
New York, New York 10007

Re: — Alpha Capital Anstalt v. Shiftpixy, Inc.
19 CV 6199 (PGG)

Dear Judge Gardephe:

We represent Plaintiff Alpha Capital Anstalt (“Alpha Capital”). On December 16, 2019
we wrote to the Court indicating that Alpha Capital would file its motion for attorneys’ fees on
December 19, 2019, a date neither set by the Court nor required by the Federal Rules.

Because of various scheduling issues and other conflicts, Alpha Capital cannot file its
motion tomorrow. Alpha Capital will file its motion for attorneys’ fees on or before the date
required by Rule 54(d), assuming that its acceptable to the Court.

Respectfully submitted,
( ‘

QP

Kenneth A. Zitter

cc: Martin Karlinsky, Esq.
via ECF
